DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



4.	Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim limitation recites “the coupler slot”, and this structure/apparatus is not found in the present specification.  It is assumed that this limitation was meant to recite “the coupler comprises a helical slot”.  Claim 15 will be considered with this interpretation for examination purposes.
5.	Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim limitation recites “a coupler sealant”, and this structure/apparatus is not found in the present specification.  It is assumed that this limitation was meant to recite “a sealant within the coupler”.  Claim 15 will be considered with this interpretation for examination purposes.
6.	Claims 1-9, 15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 1 recites the limitation "the force body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim .
8.	Claim 3 recites the limitation "the force body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
9.	Claim 15 recites the limitation "the coupler slot" in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be interpreted as follows: “the coupler comprises a helical slot…”.
10.	Claim 17 recites the limitation "the second fiber support tube" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be interpreted as follows: “a second fiber support tube”.
11.	Claim 17 recites the limitation "the first fiber support tube" in lines 9.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be interpreted as follows: “a first fiber support tube”.
12.	Claim 17 recites the limitation "the second fiber support tube center" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be interpreted as follows: “a second fiber support tube center”.
13.	Claim 18 recites the limitation "the support tube" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be interpreted as follows: “the fiber support tube”.

14.	Claim 18 recites the limitation "the second fiber support tube center" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be interpreted as follows: “a second fiber support tube center”.
15.	Claims 2-9 and 19-20 are rejected based on their dependencies to the rejected claims above.  Proper correction is required to the rejected claims above.

Claim Rejections - 35 USC § 102
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


17.	Claims 1-2, 5-8, 10, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang U.S. 2020/0238051 (earliest filing date 08/02/2017; herein referred to as “Hwang”).
18.	Regarding Claim 1, Hwang teaches a tip assembly (Fig. 8), comprising:
	a. a tip electrode (Fig. 7, ref num 64)
	b. a coupler (Fig. 7, ref num 63) comprising at least one fiber support tube center (Fig. 7, ref num 61), wherein a distal portion of the force body is coupled to a proximal portion of the tip electrode (para 0060 “from the optical fiber 65 to calculate the magnitude and direction of the external force applied to the tip 61”; para 0067 “magnitude and direction of the force applied to the tip 61”; para 0070 “the second region A2 may correspond to the front end having the tip 61 to which the external force is applied”, therefore the proximal portion of the tip electrode is receiving a distal portion of the force applied to the tip); and
	c. a multi-core fiber comprising a plurality of cores (Fig. 8, ref num 65, and ref num 651, para 0072 “the optical fiber 65 may include a plurality of optical cores 651”) and a fiber support tube (Fig. 8, ref num 67);
	d. wherein a proximal portion of the fiber support tube is coupled to the at least one fiber support tube center (see Fig. 7, ref num 61 [fiber support tube center] is coupled to the portion that contains ref num 67 [fiber support tube]; also see Fig. 8).

19.	Regarding Claim 2, Hwang teaches the tip electrode comprises a flex electrode (para 0067 “catheter body 63 is made of a highly biocompatible and flexible material to allow the electrode or other treatment instrument….to be guided to a target site”).

20.	Regarding Claim 5, Hwang teaches fails to teach the multi-core fiber comprises at least four core fibers (para 0083 “optical fiber 65 has three or more optical cores 651a, 651b, 651c”’ Fig. 10, ref num 651a-c”).  Hwang discloses at least three core fibers, but does not claim the at least four core fibers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least four optical core fibers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

21.	Regarding Claim 6, Hwang teaches a fluid cap coupled to a proximal end of the coupler (the coupler, Fig. 8, ref num 63, is coupled on the proximal end to a cap, see Fig. 8 the proximal end, in which the irrigation lumen, ref num 31, is extending from).

22.	Regarding Claim 7, Hwang teaches the fluid cap comprises a central channel and wherein the multi-core fiber passes through the central channel (Fig. 8, ref nm 65/651 as shown is extending from the central channel of the fluid cap).

23.	Regarding Claim 8, Hwang teaches an irrigation lumen coupled to the fluid cap (Fig. 8, ref num 31, irrigation lumen is attached to the fluid cap as shown in Fig. 8).

24.	Regarding Claim 10, Hwang teaches a tip assembly (Fig. 8), comprising:
	a. a multi-core fiber comprising a plurality of cores (Fig. 8, ref num 65, and ref num 651, para 0072 “the optical fiber 65 may include a plurality of optical cores 651”) and a fiber support tube (Fig. 8, ref num 67);
	b. a coupler (Fig. 7, ref num 63) comprising a first fiber support tube center (Fig. 7, ref num 61); and
	c. a flex tip (Fig. 7, ref num 64; para 0067 “catheter body 63 is made of a highly biocompatible and flexible material to allow the electrode or other treatment instrument….to be guided to a target site”) comprising a second fiber support tube center (Fig. 8, ref num 33), wherein the flex tip is coupled to a distal portion of the coupler (para 0060 “from the optical fiber 65 to calculate the magnitude and direction of the external force applied to the tip 61”; para 0067 “magnitude and direction of the force applied to the tip 61”; para 0070 “the second region A2 may correspond to the front end having the tip 61 to which the external force is applied”, therefore the proximal portion of the tip electrode is receiving a distal portion of the force applied to the tip),
	d. wherein the fiber support tube is coupled to the first fiber support center and the second fiber support center (see Fig. 7, ref num 61 [fiber support tube center] is coupled to the portion that contains ref num 67 [fiber support tube]; also see in Fig. 8, ref num 33 is coupled to ref num 61 and 67).

25.	Regarding Claim 13, Hwang fails to teach the fiber support tube further comprising a support tube slot (see Fig. 8 and Fig. 9, how ref num 67 fits into a slot within ref num 63).

26.	Regarding Claim 16, Hwang teaches a distal end of the support tube (Fig. 8, ref num 67) is coupled to the second fiber support tube center (Fig. 8, ref num 33, when the device is not in the exploded view, the support tube 67 would be coupled to the second fiber support tube center, ref num 33) and wherein a proximal end of the support tube is coupled to the first fiber support tube center (see Fig. 7 and 8, ref num 61 and 67 are coupled together). 

Claim Rejections - 35 USC § 103
27.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

28.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and in view of Kim U.S. 2014/0276759 (herein referred to as “Kim”).
29.	Regarding Claims 3 and 4, Hwang teaches an irrigation lumen (Fig. 8, ref num 31) and a coupler (Fig. 7, ref num 63).  The irrigation lumen does discharge a medium through holes (Fig. 8, ref num 613). However, Hwang fails to teach the coupler further comprises an irrigation balancing plate coupled to a distal end of the force body, and the irrigation balancing plate comprises at least one plate irrigation through holes.
	Kim teaches a coupler that comprises an irrigation balancing plate coupled to a distal end of the force body, and the irrigation balancing plate comprises at least one plate irrigation through holes (para 0050 “region 130 of the electrode tip 110.  A fluid diverting member such as a plate 184 is designed to cause the cooling fluid to be diverted towards the wall 125 at the proximal end 120 of the electrode tip body 110, where hot spots may otherwise develop”). This controls the direction of the fluid/medium that is traveling through the device and tip assembly (para 0050).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang and included a balancing plate with at least one plate irrigation through holes in order to control or direct the fluid as it move through the device and into the tip assembly.

30.	Claims 9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and in view of Nguyen U.S. 2010/0041986 (herein referred to as “Nguyen”).
31.	Regarding Claim 9, while Hwang teaches the multi-core fiber (Fig. 8, ref num 65) resides within the same structure as the irrigation lumen (Fig. 8, ref num 31), Hwang fails to teach the multi-core fiber is disposed within the irrigation lumen.
	Nguyen teaches a catheter (ref num 110), in which at the distal tip the fluid lumen (Fig. 4A, ref num 404) has a multi-core fiber residing within it (Fig. 4A, ref num 604i).  By having the multi-core fiber residing within the irrigation lumen, this provides a cooling fluid to prevent overheating of the tissue and/or the ablation electrodes (para 0005).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang and included the multi-core fiber being disposed within the irrigation lumen to prevent overheating.

32.	Regarding Claim 17, Hwang teaches a tip assembly, comprising:
	a. a multi-core fiber comprising a plurality of cores (Fig. 8, ref num 65, and ref num 651, para 0072 “the optical fiber 65 may include a plurality of optical cores 651”) and a fiber support tube (Fig. 8, ref num 67);
	b. a coupler comprising a first fiber support tube center a coupler (Fig. 7, ref num 63) comprising a first fiber support tube center (Fig. 7, ref num 61 contains a center);
	c. a fluid cap (the coupler, Fig. 8, ref num 63, is coupled on the proximal end to a cap, see Fig. 8 the proximal end, in which the irrigation lumen, ref num 31, is extending from) comprising a central channel and at least one electrical channel, wherein the fluid cap is coupled to a proximal end of the coupler (Fig. 8, ref nm 65/651 as shown is extending from the central channel of the fluid cap, and is coupled to the coupler, see Fig. 7, ref num 61);
	d. an irrigation lumen coupled to the fluid cap (Fig. 8, ref num 31); and
	e. a tip electrode coupled to a distal portion of the coupler (Fig. 7, ref num 64),
	f. wherein a first fiber support tube (Fig. 7, ref num 61) and a second fiber support tube (Fig. 7, ref num 33) are disposed within an interior portion of the tip assembly (see Fig. 6-8, all inside the tip assembly), and wherein the fiber support tube (Fig. 8, ref num 67) is coupled to the first fiber support tube center and a second fiber support tube center (second support tube center= Fig. 8, ref num 33 contains a center; see Fig. 7 and 8, ref num 67 is coupled to both ref num 61 and 33 and their centers).
	Hwang fails to teach the multi-core fiber is disposed within the interior portion of the irrigation lumen.
	Nguyen teaches a catheter (ref num 110), in which at the distal tip the fluid lumen (Fig. 4A, ref num 404) has a multi-core fiber residing within it (Fig. 4A, ref num 604i).  By having the multi-core fiber residing within the irrigation lumen, this provides a cooling fluid to prevent overheating of the tissue and/or the ablation electrodes (para 0005).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang and included the multi-core fiber being disposed within the irrigation lumen to prevent overheating.

33.	Regarding Claim 18, Hwang teaches a distal end of the support tube (Fig. 8, ref num 67) is coupled to a second fiber support tube center (Fig. 8, ref num 33, when the device is not in the exploded view, the support tube 67 would be coupled to the second fiber support tube center, ref num 33) and wherein a proximal end of the support tube is coupled to the first fiber support tube center (see Fig. 7 and 8, ref num 61 and 67 are coupled together).

34.	Regarding Claim 19, Hwang teaches the tip electrode (Fig. 7, ref num 64).

35.	Regarding Claim 20, Hwang teaches the multi-core fiber is disposed within an interior portion of the tip electrode (fig. 8, ref num 65 is shown in exploded view, but resides within the tip electrode, ref num 64, see Fig. 7 as well).

36.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and in view of Courtney U.S. 2010/0249601 (herein referred to as “Courtney”).
37.	Regarding Claim 11, Hwang the first fiber support tube center (ref num 61), but fails to teach the first fiber support tube center comprising a plurality of centering protrusions.
	Courtney teaches a catheter (Fig. 4a, ref num 100), in which contains a first fiber support tube center (Fig. 4d, ref num 130) comprising a plurality of centering protrusions (Fig. 4d, ref num 130 has multiple protrusions as shown). These protrusions provide a frictional component to the device and also provides multiple points of contact for the frictional component within the exterior sheath (para 0113).  The presence of this friction provides a higher torsional load, which aids with any rotational movement of the device (para 0032).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang and included that the first fiber support tube center contain protrusions to provide friction and aid in the rotation of the device.

38.	Regarding Claim 12, Hwang fails to teach the coupler further comprising an interior surface, wherein the each of the plurality of centering protrusions comprises a protrusion outer surface, and wherein the protrusion outer surface is configured to interact with the interior surface of the coupler.
Courtney teaches the coupler further comprising an interior surface, wherein the each of the plurality of centering protrusions comprises a protrusion outer surface, and wherein the protrusion outer surface is configured to interact with the interior surface of the coupler (para 0113 “the frictional element 130 is shaped to have multiple contacts 132 around its circumference between the frictional component 130 and the inner surface of the external sheath 106”). These protrusions provide a frictional component to the device and also provides multiple points of contact for the frictional component within the exterior sheath (para 0113).  The presence of this friction provides a higher torsional load, which aids with any rotational movement of the device (para 0032).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang and included that the first fiber support tube center contain protrusions to provide friction and aid in the rotation of the device.

39.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang and in view of Govari U.S. 2017/0209209 (herein referred to as “Govari”).
40.	Regarding Claim 14, Hwang teaches a support tube slot (see Fig. 9, ref num 67 fits into slot), and seems to be in the helical shape, but Hwang fails to explicitly teach the support tube slot comprises a helical slot in the support tube.
	Govari teaches a probe (Fig. 1, ref num 20) which contains a distal end (Fig. 2A, ref num 22).  The distal end provides a support tube slot (see Fig. 2D, a support tube fits into the insertion tube, ref num 70), which comprises a helical slot in the support tube (Fig. 2D, ref num 96, para 0087 “comprise a plurality of helices 96”). The helical slot aids in the detection of the force that is applied the distal end, such that the movement causes a change in the signals for the system (para 0089).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang and included that the support tube slot have a helical slot in order to aid in force detection and movement of the device.

41.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang and in view of Boudreaux U.S. 2019/0021756 (earliest filing date 07/19/2017; herein referred to as “Boudreaux”) and Aeby U.S. 2009/0177095 (herein referred to as “Aeby”).
41.	Regarding Claim 15, Hwang fails to teach the coupler comprises a helical slot in the coupler and wherein the coupler further comprises a coupler sealant within the coupler.
	Boudreaux teaches a surgical instrument with a tip assembly (ref num 110), wherein a coupler (Fig. 18, ref num 187) contains a helical slot within the coupler (para 0044, “spiral slot pin roll rod coupler 187…the spiral slot”; Fig. 18, ref num 184).  The helical slot provides a smooth continuous motion of the tip assembly with infinite stop points (para 0044).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang and included a helical slot in the coupler for a smooth continuous motion of the tip assembly.
	Boudreaux fails to teach a sealant within the coupler.
	However, Aeby teaches a fiber force sensing assembly (abstract, Fig. 1) in which contains a tip assembly (Fig. 2, ref num 94), in which a structural member, or coupler of the structures (Fig. 2 and 3, ref num 102), contains slots in which the fiber optics are attached through (Fig. 3, see ref num 142a/c and 104).  Within these slots, the fiber optics are bonded to the structural member with an adhesive bonding material (ref num 170, para 0063 “fiber optics 104 are bonded to the structural member 102 with an adhesive or bonding material 170”).  This adhesive bonding material may comprise of a glue or sealant (para 0071).  It is present in order to provide a transition between the structural member and fiber optics, as well as provide a flexibility to the structure (para 0071).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang-Boudreaux and provided a sealant/glue within the coupler to enhance the flexibility of the structure, as well as provide a smooth transition of movement for the fiber optics.

Conclusion
42.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794